United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 28, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-11499
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARIO OLVERA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
                  for the Northern District of
                    USDC No. 3:03-CR-188-2-N
                      --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Mario Olvera appeals the district court’s denial of his

motion to suppress drug evidence discovered during a search of a

car that he was driving.    Finding no error, we affirm.

     We review a district court’s factual findings on a motion to

suppress for clear error and the district court’s ultimate Fourth

Amendment conclusions de novo.    United States v. Santiago, 310
F.3d 336, 340 (5th Cir. 2002).    Under the automobile exception to

the warrant requirement, officers may search an automobile if


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11499
                                -2-

they have probable cause to believe that it contains contraband

or evidence of a crime.   United States v. Buchner, 7 F.3d 1149,

1154 (5th Cir. 1993).   “Probable cause exists when facts and

circumstances within the knowledge of the arresting officer would

be sufficient to cause an officer of reasonable caution to

believe that an offense has been or is being committed.”     United

States v. Carrillo-Morales, 27 F.3d 1054, 1062 (5th Cir. 1994).

     The evidence at the suppression hearing established that

Drug Enforcement Agency (DEA) Task Force agents learned through

investigating another known drug ring that Juan Pablo Elizondo

was a cocaine supplier.   This led to wiretaps and surveillance on

the Elizondo organization, including Olvera, who was known to

frequent houses used by the organization.   Based on wiretaps,

task force agents seized $254,000 in cash from a car driven by

persons associated with the Elizondo group just a few weeks

before Olvera’s arrest.

     DEA Task Force Agent Tommy Hale had substantial experience

in intercepting wiretaps and interpreting code used by drug

dealers.   On the date in question, agents intercepted a series of

telephone calls which indicated that a shipment of “60,” which

Hale interpreted to mean 60 kilograms of cocaine, was arriving in

three vehicles; that the vehicles were at a Days Inn; and that

Elizondo would send someone to get them.    Olvera left one of the

Elizondo houses and went to the Days Inn, where agents saw him

get into one of three Honda Accords, a type of car commonly used
                            No. 04-11499
                                 -3-

by drug dealers.    All three Accords left at the same time and

entered the interstate highway.

     Given the foregoing facts, the district court did not err in

concluding that the totality of the circumstances supported a

finding of probable cause that Olvera was transporting drugs.

Although Olvera challenges whether Agent Hale’s interpretation of

the numerical code words used provided probable cause, Agent Hale

testified based on his substantial experience in interpreting

drug dealer code.    Given that experience, combined with all the

other factors, particularly the prior knowledge that the Elizondo

organization distributed cocaine, the prior seizure of cash, the

use of Honda Accords, and the timing and sequence of the

telephone calls and activities leading up to Olvera’s arrest, the

district court did not err in concluding that the task force

agents had probable cause to believe that Olvera was transporting

cocaine.

     Once probable cause existed to stop and search the car, the

officers were justified in searching the car at the time of the

stop without obtaining a warrant.    See United States v.

Sinisterra, 77 F.3d 101, 104 (5th Cir. 1996).    Further, they were

allowed to search the entire car, including any areas where

contraband could be hidden.    See United States v. McSween, 53
F.3d 684, 687 (5th Cir. 1995).

     Olvera argues that exigent circumstances did not exist to

justify the warrantless search.    Although we ordinarily review an
                            No. 04-11499
                                 -4-

exigent circumstances finding for clear error, see United States

v. Hicks, 389 F.3d 514, 527 (5th Cir. 2004), cert. denied, 126
S. Ct. 1022 (2006), Olvera’s conclusory assertion in his motion

that exigent circumstances were not present was insufficient to

preserve the issue for appeal, particularly in light of his

failure to address the issue at the suppression hearing.

See United States v. Musa, 45 F.3d 922, 924 n.5 (5th Cir. 1995).

Accordingly, we review for plain error.    See United States v.

Rodriguez, 15 F.3d 408, 414-15 (5th Cir. 1994).

     “Given that [Olvera] was stopped while traveling on an

interstate highway, the requisite exigent circumstances were

clearly present.”    United States v. Castelo, 415 F.3d 407, 412

(5th Cir. 2005).    Thus, even under the more generous clear error

standard of review, Olvera’s argument would fail.

     Because we conclude that probable cause existed to justify

the warrantless stop and search, we need not reach Olvera’s

additional arguments that the alternative basis for the stop was

improper and that the subsequent search exceeded the permissible

bounds of a search incident to Olvera’s arrest on traffic

violations.   See McSween, 53 F.3d at 687 n.3 (court of appeals

could affirm suppression ruling on any basis supported by the

record).

     For the foregoing reasons, the judgment of the district

court is AFFIRMED.